Title: Thomas Jefferson to Horatio G. Spafford, 28 June 1818
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          
            Dear Sir,
            Monticello
June 28. 18.
          
          Your favor of May 29. came to hand 2. days ago. age and a stiffening wrist render writing slow and painful, and oblige me to adopt almost a lapidary stile: this is the effect of an antient dislocation of the wrist. I have given up my farms to be managed by my family, and take no concern in them myself. I tried the Ruta baga when first brought from England and found it the best table-turnep I ever saw. but the seed I now get is so degenerated as to yield nothing but sallad. I inclose you some seed of the sprout kale which I recieved from France some years ago. sow it, and treat it exactly as cabbage, only leave it in it’s place all winter. about the 1st of Dec. it will give you delicious sprouts, and, with us, 3. crops in the course of the winter. it is a valuable garden vegetable, and unknown in this country. with you it may be necessary in the winter to cover the head with loose straw which may not hinder the growth of the sprout. I must here conclude with my best wishes for success & happiness in your new establishment and assurances of my esteem & respect.
          
            Th: Jefferson
          
        